UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-4620



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JAY MORRIS SPECTER,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:06-cr-00688-TLW)


Submitted:   February 22, 2008            Decided:   April 8, 2008


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. Winston D. Holliday, Jr., Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jay Morris Specter was convicted by a jury of five counts

of uttering a forged security, in violation of 18 U.S.C. § 513

(2000).   Specter was sentenced to forty-two months’ imprisonment

and ordered to pay $498,902.65 in restitution.              Finding no error,

we affirm.

           On appeal, Specter initially contends that the district

court erred in denying his Fed. R. Crim. P. 29 motion for judgment

of acquittal.     Specter argues the evidence was insufficient to

support his convictions.     We review the district court’s denial of

a Rule 29 motion under a sufficiency of the evidence standard.

United States v. Brooks, 957 F.2d 1138, 1147 (4th Cir. 1992).                To

determine if there was sufficient evidence to support a conviction,

we   consider   whether,   taking    the    evidence   in    the   light   most

favorable to the government, substantial evidence supports the

jury’s verdict.    Glasser v. United States, 315 U.S. 60, 80 (1942).

We review both direct and circumstantial evidence, and permit the

“government the benefit of all reasonable inferences from the facts

proven to those sought to be established.”                  United States v.

Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982).

           To establish a charge for uttering a forged security, the

government must prove that the defendant: (1) uttered; (2) a forged

security; (3) of an organization that operates in or affects

interstate commerce; (4) with the intent to deceive another person


                                    - 2 -
or organization.       18 U.S.C. § 513(a).            A forged security is one

“that purports to be genuine but is not because it has been falsely

altered, completed, signed, or endorsed, or contains a false

addition thereto or insertion therein, or is a combination of parts

of two or more genuine documents.”              18 U.S.C. § 513(c)(2).

            The evidence presented at trial established that Carolina

Capital Investment Corporation (“C.C.I.C.”) issued eleven two-party

checks to Specter’s business, Insurall Casualty Group (“Insurall”),

and various contractors on December 12, 2001.                The checks, which

totaled more than one million dollars, were issued in response to

invoices submitted by Specter to C.C.I.C. for payment.                   Two-party

checks   were   issued   in    an    attempt     to    protect    the   collateral

investment of C.C.I.C.         Therefore, it was paramount that both

Insurall and the named contractors endorse the checks.

            Specter picked the checks up at C.C.I.C. on the morning

of December 14, 2001.     Around noon that same day, Specter endorsed

the checks and deposited ten of them into his business account at

Anderson    Brothers   Bank.        None   of    these   checks    contained   the

requisite second endorsement.          At the time Specter deposited the

checks, records indicate that he had little to no funds in his

accounts.

            Copies of the original checks clearly show that they were

two-party checks. Each check named two payees; Insurall was listed

on the top line followed by an ampersand, with the contractor’s


                                      - 3 -
name in smaller letters underneath.        At some point after Specter

picked the checks up from C.C.I.C., check marks were placed on the

front of the checks that obscured the ampersand.             The banks

involved in processing the checks stated they had no policy of

placing check marks on checks.

           Construing the facts in the light most favorable to the

Government, we conclude there was sufficient evidence to support

the jury’s verdict.     The facts amply support a conclusion that

Specter presented checks containing false additions for deposit in

his business account.     By obscuring the ampersand with a check

mark, Specter was able to deposit the checks without involving the

contractors.   Therefore, rather than pay the contractors according

to their invoices, Specter was able to use the funds as working

capital to keep his business running.          The business ultimately

failed only a few months later.

           Specter also contends that his sentence is unreasonable.

He argues that he should have received a downward departure or a

variance sentence based on his contributions to the community and

family hardship. We review a sentence for reasonableness, applying

an abuse of discretion standard.      See Gall v. United States, 128 S.

Ct. 586, 597-98 (2007).    Sentences within a properly calculated

advisory   guideline    range   are      accorded   a   presumption   of

reasonableness. See United States v. Green, 436 F.3d 449, 457 (4th




                                 - 4 -
Cir.), cert. denied, 126 S. Ct. 2309 (2006); see also Rita v.

United States, 127 S. Ct. 2456, 2462-65 (2007).

          The district court appropriately treated the Sentencing

Guidelines as advisory, properly calculated and considered the

advisory guideline range, and weighed the relevant 18 U.S.C.

§ 3553(a) factors.     See United States v. Hughes, 401 F.3d 540,

546-47 (4th Cir. 2005).   As Specter’s forty-two month sentence is

within the applicable guideline range and below the statutory

maximum, it is presumptively reasonable.    Specter has failed to

establish that the district court abused its discretion in imposing

the chosen sentence.

          Accordingly, we affirm the judgment of the district

court.   We deny Specter’s pro se motions to file a supplemental

brief and for judgment on the pleadings.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                               - 5 -